DETAILED ACTION
Summary
Claims 1-9 are pending in the application. Claims 1-9 are rejected under 35 USC 112(b). Claims 1-9 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/1/2022.  These drawings are acceptable.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4 recite “contrast agent injection” in line 2. It should recite “the contrast agent injection”. 
Claim 5 recites “and detection device” in line 4. It should recite “and a detection device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of detecting stroke/concussion/cognitive dysfunction” in the preamble. However, the body of the claim only recites “detecting the presence or absence of the contrast agent in the anterior chamber and/or the vitreous chamber of the eye by determining the difference between the remainder of the light reflected by the eye and the light emitted into the eye”, which is not enough to achieve the claimed function. It is not clear whether the preamble is limiting the claim to using the difference in the remainder of the light and the emitted light for “detecting stroke/concussion/cognitive dysfunction”, or if the claim only requires the steps of determining the difference of the remainder of the light and the emitted light. Clarification is required. See MPEP 2111.02. For the purposes of examination, the claim will be interpreted as determining the difference, and the determined difference is capable of being used for detecting stroke/concussion/cognitive dysfunction. If the Applicant intends for the “detecting stroke/concussion/cognitive dysfunction” to be limiting, the Examiner recommends appending a limitation to the claim which positively recites using the determined difference to detect stroke/concussion/cognitive dysfunction.
Claim 6 recites “wherein the wavelength of the light is between about 200-300nm”. It is not clear what is encompassed by about 200-300nm. There is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." (See MPEP 2173/05(b)(III)(A)). For the purposes of examination, the claim will be interpreted as stating “wherein the wavelength of the light is between 200nm-300nm”.
Claim 8 recites the limitation "the returning light" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “the remainder of the light”.
Claim 9 recites the limitation "the returning light" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “the remainder of the light”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman (U.S Patent 5,225,859) in view of O’Rourke et al. (U.S Patent 5,377,686), Cui et al. (U.S PGPub 2013/0128227 A1), and Koronyo et al. (WO 2015/188142 A1).
Regarding Claim 1, Fleischman teaches a method of detecting stroke/concussion/cognitive dysfunction in a patient through detection of a contrast agent in an eye of the patient (Abstract) comprising the steps of: 
injecting the contrast agent into a peripheral vessel of the patient (Col 1, lines 61-65); 
emitting a light into the eye of the patient (Col 2, lines 41-48), the light having a wavelength such that the light is absorbable by the contrast agent (Col 3, lines 25-28).
Fleischman fails to explicitly teach wherein the light passes through an anterior chamber and/or a vitreous chamber of the eye where the light will be at least partially absorbed by the contrast agent present in the anterior chamber and/or the vitreous chamber of the eye, and a remainder of the light that is not absorbed by the contrast agent is reflected from the eye.
O’Rourke teaches a system for imaging contrast agent which has leaked from the vasculature into the anterior chamber of the eye (Abstract). The system recognizes that, in both diseases and healthy patients, fluorescein dye from the vasculature can leak into the anterior chamber of the eye (Col 6, lines 39-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date that, in the system of Fleischman, contrast agent injected into the body would leak into the anterior chamber of the eye as this occurs in both diseased and healthy patients, as recognized by O’Rourke (Col 6, lines 39-56). One of ordinary skill would have further recognize that, as the retina is at the back of the eye, behind the anterior chamber, shining a light into the eye would necessarily travel through the anterior chamber and would necessarily get absorbed/reflected by the contrast agent that is located in the chamber, as recognized by O’Rourke (Col 6-7, lines 57-6).
The combination fails to explicit teach detecting the remainder of the light reflected from the eye, detecting the presence or absence of the contrast agent in the anterior chamber and/or the vitreous chamber of the eye by determining the difference between the remainder of the light reflected by the eye and the light emitted into the eye.
Cui teaches a method of analyzing the eye (Abstract). This system illuminates the eye, detects light reflected by the eye [0029], and then determines the amount of light reflected by the eye compared to the amount of light absorbed by the pigment in the eye [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base device of Fleischman, upon which the invention is an improvement, using the known technique of the Beer-Lambert relationship which can determine the density of light absorbing particles as taught by Cui. One of ordinary skill could have used the Beer-Lambert relationship to determine the density of contrast in the eye, and the results of such a modification would have been predictable to one of ordinary skill in the art and would have resulted in an improved system which does not need to filter out the reflected light, thereby simplifying the detection method.
Fleischman fails to explicitly teach that the fluorescein angiography is used for detecting stroke/concussion/cognitive dysfunction. 
Koronyo teaches a method for diagnosing traumatic brain injury using retinal images (Abstract). This method diagnoses traumatic brain injury (which one of ordinary skill in the art would recognize could include concussions (“mild” TBI [0016] and causes cognitive dysfunction (such as headaches)) [0044]. This system uses fluorescent contrast [0048]+[0062] and retinal imaging [0065] to diagnose the brain injury [0017]. 
It would have been obvious to one of ordinary skill in the art to use fluorescent angiography, as described by Fleischman, to diagnose concussion/cognitive dysfunction, as taught by Koronyo, as this allows for a cheaper and easier to use modality for diagnosing the brain injury, as recognize by Koronyo [0017].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed.  Fleischman further teaches wherein the contrast agent is injected at a location other than the eye (Col 1, lines 61-65).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Fleischman further teaches the step of waiting a period of time after contrast agent injection (Col 2, lines 5-8) (as the contrast agent takes 5-10 seconds to enter the eye, the user must wait at least a period of 5-10 seconds after injection to image the contrast agent in the eye).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Fleischman further teaches wherein the contrast agent comprises sodium fluorescein (Col 1, lines 61-65).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Fleischman further teaches wherein the steps of emitting light into the eye and detecting the returning light are performed using a combination light emission (flash unit) and detection device (camera) (Fig. 1, 16) (Col 7, lines 5-10).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Fleischman fails to explicitly teach wherein the step of emitting light into the eye is performed using a light emission device and the step of detecting the returning light is performed using a light detection device separate from the light emission device.
Cui teaches that the light emitter can be a light emitting diode [0068] which is different (i.e. separate) from the light detector [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the light emission and light detection device of Fleischman with a separate light emission and  light detection devices, as taught by Cui, as the substitution for one known light emission and detection system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having the light emission device and light detection device separate are reasonably predictable.
                                                                                                                                                                                 
Claims 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Cui, Koronyo, and O’Rourke as applied to claim 1 above, and further in view of Kuo et al. (Kuo, Tsungrong, et al. "AS1411 aptamer-conjugated Gd2O3: Eu nanoparticles for target-specific computed tomography/magnetic resonance/fluorescence molecular imaging." Nano research 7.5 (2014): 658-669.).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the contrast agent comprises gadolinium.
Kuo teaches a system of imaging the body (Abstract). This system used a gadolinium based contrast for fluorescent imaging (Abstract)+(Pg. 662, 2.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fluorophore of the combination to with a contrast containing gadolinium, as taught by Kuo, as the substitution for one known contrast agent with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using gadolinium are reasonably predictable.
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Fleischman further teaches wherein the steps of emitting a light into the eye and detecting the remainder of the light reflected from the eye are performed detection device (Col 2, lines 41-48).
The combination fails to explicitly teach using an ultraviolet (UV) emission.
Kuo teaches that the gadolinium contrast is irradiated with UV light to cause it to fluoresce (Pg. 662, 2.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fluorophore of the combination to with a contrast containing gadolinium, as taught by Kuo, as the substitution for one known contrast agent with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using gadolinium are reasonably predictable.
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the wavelength of the light is between about 200-300nm.
Kuo teaches that the gadolinium contrast is irradiated with UV light  with a wavelength between 200-300nm to cause it to fluoresce (Pg. 663, 3.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fluorophore of the combination to with a contrast containing gadolinium, as taught by Kuo, as the substitution for one known contrast agent with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using gadolinium are reasonably predictable.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is definite. Claim 1 was amended to clarify that the method for detecting stroke/concussion/cognitive dysfunction in a patient through detection of a contrast agent comprising the various steps. The Examiner disagrees. It is not clear from the claims whether detecting the presence or absence of the contrast agent necessarily results in the detection of the stroke/concussion/cognitive dysfunction, or if the preamble is intending to limit the claims and adds an additional step of using the detected contrast agent to detect the stroke. Therefore, the claim remains rejected under 35 USC 112(b).
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fleischman and Koronyo are not relied on to teach the newly added limitations, the combination of Cui and O’Rourke were used to teach the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/             Primary Examiner, Art Unit 3793